DETAILED ACTION
This action is in response to the initial filing of application no. 16/743211 on 01/15/2020.
Claims 1 -18 are still pending in this application, with claims 1, 7 and 13 being independent.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1 – 6 and 7 – 12  are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations “output from the AI platform to be applied to the automated virtual dialog agent in relation to the dialog event corresponding to the at least one parsed event to improve performance of the dialog system.” As recited, it is unclear how this limitation is tied to the following structural elements recited in the claim: trace manager, cluster manager and search manager.  If this limitation is tied to one of the aforementioned structural elements, then the claim must be amended to reflect this. However, if this limitation is tied to a separate element discussed in the specification, then the claim must be amended to reflect this.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “trace manager to parse and extract”, “a cluster manager to cluster traces”, and “a search manager to search” in claims 1 - 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Allowable Subject Matter
Claims 1- 6 and 7 – 12  would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 13 – 18 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: After search and consideration of the prior art, it has been determined that the prior art fails to teach or suggest in reasonable combination the limitations recited in the independent claims.  Using broadest reasonable interpretation, the claimed invention recited in the independent claims is directed to improving a dialog agent by determining conformance between predefined process specifications/models and related conditions/constraints and actual events recorded in logs. The following, uncovered prior art are relevant to the inventive concept of determining conformance between predefined process specifications/models and related conditions/constraints and actual events recorded in logs, yet fail to teach or suggest the following limitations of determining conformance recited by the independent claims: clustering the traces based on proximity of assigned, respective behavioral characteristic values to outcome values; searching a plurality of parsed events for a contrastive pattern by applying a pattern specification entailing a temporal condition to at least one parsed event of the plurality of parsed events; and for the at least one parsed event, determining whether a contrastive pattern satisfies a contrastive threshold, wherein the contrastive pattern is based on a first proportion of traces of first cluster for which the pattern specification holds true and a second proportion of the traces of the second cluster for which the pattern specification holds not true.
For example, 
Carmona (“Decompose Process Discovery and Conformance Checking) discloses trace clustering (General View of Decomposed Process Discover, and Log decomposition, Fig.3; pg. 1 and 3) and conformance checking using clusters (General View of Decomposed Conformance Checking, Fig.2, pg. 2- 4), yet fails 
Both W.M.P. van der Aalst  et al. (“Process Mining and Verification of Properties: An Approach Based on Temporal Logic”) (whole document) and Burattin et al. (“Conformance Checking Based on Multi-Perspective Declarative Process Models”) (whole document) disclose conformance checking using linear temporal logic, yet fail to teach or suggest the aforementioned limitations which are recited by the independent claims.
De Leoni et al. (“A general process mining framework for correlating, predicting and clustering dynamic behavior based on event logs”) discloses trace clustering (6. Trace clustering based on analysis use case, pg. 245 – 247) and conformance checking (3.5 Conformance perspective, pg.243), yet fails to teach or suggest the aforementioned limitations which are recited by the independent claims.
Damer et al. (“Making Compliance Measures Actionable: a New Compliance Methodology”) discloses trace clustering and conformance checking each cluster separately (whole document), yet fails to teach or suggest the et fails to teach or suggest the aforementioned limitations which are recited by the independent claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONIA L GAY whose telephone number is (571)270-1951. The examiner can normally be reached Monday-Friday 9-5 ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571-272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SONIA L GAY/Primary Examiner, Art Unit 2657